DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 13 have been considered, but are not persuasive. The new ground of rejection cites Ikeno US 2019/0163020 as teaching the amended claim limitations in claims 1 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitations, “wherein a first channel comprises: a first electrode that is unique to the first channel; and a second electrode that is shared with other channels” are considered to be indefinite. The claim limitations “wherein a first channel comprises: a first electrode that is unique to the first channel; and a second electrode that is shared with other channels” appear to contradict the original disclosure (para.0045 of the specification “Note that in this example, the second electrode (108-2) is shared among various channels (104). That is, in the example depicted in Fig. 3, each channel (104) has its own first electrode (108-1) but has a common, or shared second electrode (108-2)”) as indicated by the applicant in Remark because the specification does not teach a first electrode that is unique to the first channel, “unique” can mean it’s very special and the first electrode and the second electrode are not part of the first channel. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “wherein the electrodes comprise: a first electrode that is disposed within each of the channels respectively; and a second electrode that is shared with each of the channels” - -. 
Also, dependent Claims 2-7, 16 and 17 are rejected by virtue of their dependency.
Regarding claim 13, the claim limitations, “wherein the pair of electrodes comprises: a first electrode that is unique to the first channel and disposed within the first channel; and a second electrode that is shared with other channels” are considered to be indefinite. The claim limitations “wherein the pair of electrodes comprises: a first electrode that is unique to the first channel and disposed within the first channel; and a second electrode that is shared with other channels” appear to contradict the original disclosure (para.0045 of the specification “Note that in this example, the second electrode (108-2) is shared among various channels (104). That is, in the example depicted in Fig. 3, each channel (104) has its own first electrode (108-1) but has a common, or shared second electrode (108-2)”) as indicated by the applicant in Remark because the specification does not teach a first electrode that is unique to the first channel, “unique” can mean it’s very special and the second electrode that is shared with each of the channels. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “wherein the pair of electrodes comprise each of the channels respectively; and a second electrode that is shared with each of the channels” - -. 
Also, dependent Claims 14, 15 and 18 are rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim limitation of claim 4, “the electrodes are disposed on the angled walls of the channels” fails to include all the limitations of claim 1, because it’s referring to fig. 2 which is a different embodiment from fig.1 in which claim 1 amended currently. Also, fig.2 discloses the electrodes are disposed on the parallel walls of the channels.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUYAMA JP 2007206373A in view of Ikeno US 2019/0163020.
Regarding claim 1, OKUYAMA discloses a screen privacy device, in at least figs.6-8 and 14-16, comprising: 
a substrate (14) with parallel rows of channels (15A) having angled walls (see figs.6-8, 16 and 17, not only disclose a substrate with parallel rows of channels having angled walls, but also discloses the substrate with parallel columns of channels having angled walls intersect with the parallel rows of channels);
a polymer-dispersed liquid crystal (PDLC) compound (15) within the channels to selectively alter a viewing angle of an underlying display screen (2) (see fig.6); and 
electrodes (16 and 17) disposed on opposite walls (see figs.6, 16 and 17) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.6, 16 and 17);
wherein the electrodes comprise: a first electrode (17); and a second electrode (16) that is shared with each of the channels.
OKUYAMA does not explicitly disclose the first electrode that is disposed within each of the channels respectively.
Ikeno discloses a screen privacy device, in at least figs.1A, 1B and 6, the first electrode (127) that is disposed within each of the channels respectively (see fig.1B), or the first electrode (123) that is shared with each of the channels (see fig.6) for the purpose of giving driving voltages to the PDLC parts (see fig.1B and para.52 and 103).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrode that is disposed within each of the channels respectively, or the first electrode that is shared with each of the channels as taught by Ikeno in the display device of OKUYAMA in order to have the first electrode that is disposed within each of the channels respectively for the purpose of giving driving voltages to the corresponding PDLC parts (para.52).
Regarding claim 2, OKUYAMA discloses the angled walls are angled towards each other going away from a display screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the angled walls are angled towards each other going away from a display screen as well).
Regarding claim 3, OKUYAMA discloses the angled walls are angled away from each other going away from a display screen (see at least fig.6).
Regarding claim 4, OKUYAMA discloses the electrodes are disposed on the angled walls of the channels (see fig.6).
Regarding claim 5, OKUYAMA discloses the electrodes are disposed on parallel walls of the channels, which parallel walls join the angled walls (see fig.6).
Regarding claim 6, OKUYAMA discloses when a voltage is not applied to the PDLC compound, liquid crystals in the PDLC compound are not aligned with one another (see fig.6A).
Regarding claim 7, OKUYAMA discloses when a voltage is applied to the PDLC compound, liquid crystals in the PDLC compound are aligned with one another (see fig.6B).
Regarding claim 16, OKUYAMA discloses the parallel rows run from a bottom of the display screen towards a top of the display screen (see at least figs.7 and 6).  
Regarding claim 17, OKUYAMA discloses the parallel rows run from a first side of the display screen towards a second side of the display screen (see at least figs.7 and 6).  


Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUYAMA JP 2007206373A in view of Ikeno US 2019/0163020 and Schwartz US 2014/0232960.
Regarding claim 13, OKUYAMA discloses a display device, in at least figs.1-8, 10, 16 and 17 (figs.10 is the fourth embodiment which share the same structure as other embodiments, except the shape of the groove/opening 45A, and last paragraph of page 5 discloses the shape of the channel/opening can be different kinds of shapes), comprising: 
a screen (2, LCD) to generate a visual output (LCD); and 
a screen privacy device (41, 21, 11) disposed over the screen, the screen privacy device comprising: a substrate (14/44) with parallel rows of channels (15A/45A) having angled walls (see figs.10, 7, 6, 4 and 1); 
a polymer-dispersed liquid crystal (PDLC) compound (45) within the channels to selectively alter a viewing angle of the screen; and 
a pair of electrodes (16 and 17) disposed on opposites walls (see figs.10, 6, 4 and 1) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel, wherein the pair of electrodes comprise: a first electrode (17); and a second electrode (16) that is shared with each of the channels; and 
a controller (it’s inherent to have a controller to control elements 18 and 19) to pass a voltage to the pair of electrodes to selectively switch the PDLC compound between a first mode and a second mode (see figs.1 and 6 show two different modes).
OKUYAMA does not explicitly disclose the first electrode that is disposed within each of the channels respectively, and the controller to pass the voltage from an electronic device of which the display device is a component to the pair of electrodes to selectively switch the PDLC compound between a first mode and a second mode.
Ikeno discloses a screen privacy device, in at least figs.1A, 1B and 6, the first electrode (127) that is disposed within each of the channels respectively (see fig.1B), or the first electrode (123) that is shared with each of the channels (see fig.6) for the purpose of giving driving voltages to the PDLC parts (see fig.1B and para.52 and 103).
Schwartz discloses a display device, in at least figs.4 and 5, the controller (para.17 discloses switching can be carried out via an external hardware or software-controlled switch electrically coupled to the film) to pass the voltage from an electronic device of which the display device is a component (para.4 discloses the film may be applied to the viewing surface of a display device and powered by a USB adapter with the use of a built-in transformer circuit; When built into a display device, the power for the privacy film could be drawn from a battery or electrical outlet) the pair of electrodes (41 and 42) to selectively switch the PDLC compound (55 and para.47) between a first mode and a second mode (para.17) for the purpose of powering and controlling the screen privacy device (para.4 and 17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrode that is disposed within each of the channels respectively, or the first electrode that is shared with each of the channels, and the controller to pass the voltage from an electronic device of which the display device is a component to the pair of electrodes to selectively switch the PDLC compound between a first mode and a second mode as taught by Ikeno and Schwartz respectively in the display device of OKUYAMA in order to have the first electrode that is disposed within each of the channels respectively, and the controller to pass the voltage from an electronic device of which the display device is a component to the pair of electrodes to selectively switch the PDLC compound between a first mode and a second mode for the purpose of giving driving voltages to the corresponding PDLC parts (para.52) and powering and controlling the screen privacy device.
Regarding claim 14, OKUYAMA discloses the channels are trapezoidal with a shorter wall of parallel walls adjacent the screen (see at least fig.6).
Regarding claim 15, OKUYAMA discloses the channels are trapezoidal with a longer wall of parallel walls adjacent the screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the channels are trapezoidal with a longer wall of parallel walls adjacent the screen).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUYAMA JP 2007206373A in view of Ikeno US 2019/0163020 and Schwartz US 2014/0232960 as applied to claim 13 above, and further in view of Kang US 2017/0139496.
Regarding claim 18, OKUYAMA in view of Ikeno and Schwartz does not explicitly disclose the controller is to vary the voltage to vary the transparency of the screen privacy device.
Kang discloses a display device, in at least fig.1 and 3, the controller is to vary the voltage to vary the transparency of the screen privacy device (150)(para.155 and 156) for the purpose of varying the transparency of the screen privacy device (para.156).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller is to vary the voltage to vary the transparency of the screen privacy device as taught by Kang in the display device of OKUYAMA in view of Ikeno and Schwartz for the purpose of varying the transparency of the screen privacy device.

Claim(s) 1, 3-7, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US 2014/0232960 in view of Ikeno US 2019/0163020.
Regarding claim 1, Schwartz discloses a screen privacy device, in at least figs.1-5 (they are different embodiments share the same structure, except the shape of the channel and structure of the transparent electrode), comprising: 
a substrate (43 or 53) with parallel rows of channels (45) having angled walls (see figs.1, 4 and 5);
a polymer-dispersed liquid crystal (PDLC) compound (55 or claim 8 and para.47) within the channels to selectively alter a viewing angle of an underlying display screen (claim 24); and electrodes (41 and 42 in fig.4, or two 58 in fig.5) disposed on opposite walls (see figs.4 and 5) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.2, 4 and 5),
wherein the electrodes comprise: a first electrode (41, or the upper 58); and a second electrode (42, or the lower 58) that is shared with each of the channels.
Schwartz does not explicitly disclose the first electrode that is disposed within each of the channels respectively.
Ikeno discloses a screen privacy device, in at least figs.1A, 1B and 6, the first electrode (127) that is disposed within each of the channels respectively (see fig.1B), or the first electrode (123) that is shared with each of the channels (see fig.6) for the purpose of giving driving voltages to the PDLC parts (see fig.1B and para.52 and 103).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrode that is disposed within each of the channels respectively, or the first electrode that is shared with each of the channels as taught by Ikeno in the display device of Schwartz in order to have the first electrode that is disposed within each of the channels respectively for the purpose of giving driving voltages to the corresponding PDLC parts (para.52).
Regarding claim 3, Schwartz discloses the angled walls are angled away from each other going away from a display screen (see at least fig.4).
Regarding claim 4, Schwartz discloses the electrodes are disposed on the angled walls of the channels (see at least fig.4).
Regarding claim 5, Schwartz discloses the electrodes are disposed on parallel walls of the channels, which parallel walls join the angled walls (see fig.4).
Regarding claim 6, Schwartz discloses when a voltage is not applied to the PDLC compound, liquid crystals in the PDLC compound are not aligned with one another (see figs.1A and para.5).
Regarding claim 7, Schwartz discloses when a voltage is applied to the PDLC compound, liquid crystals in the PDLC compound are aligned with one another (see figs.1B and para.5).
Regarding claim 13, Schwartz discloses a display device, figs.1-5 (they are different embodiments share the same structure, except the shape of the channel and structure of the transparent electrode), comprising: 
a screen (display panel, claim 24) to generate a visual output (claim 24); and 
a screen privacy device (40 or 50) disposed over the screen (claim 24), the screen privacy device comprising: a substrate (43 or 53) with channels (45) having angled walls (see figs.1, 4 and 5); 
a polymer-dispersed liquid crystal (PDLC) compound (55 and claim 8 and para.47) within the channels to selectively alter a viewing angle of the screen (claim 24); and 
a pair of electrodes (41 and 42 in fig.4, or two 58 in fig.5) disposed on opposites walls (see figs.4 and 5) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.2, 4 and 5), wherein the pair of electrodes comprise: a first electrode (41, or the upper 58); and a second electrode (42, or the lower 58) that is shared with each of the channels; and 
a controller (para.17 discloses switching can be carried out via an external hardware or software-controlled switch electrically coupled to the film) to pass the voltage from an electronic device of which the display device is a component (para.4 discloses the film may be applied to the viewing surface of a display device and powered by a USB adapter with the use of a built-in transformer circuit; When built into a display device, the power for the privacy film could be drawn from a battery or electrical outlet) the pair of electrodes to selectively switch the PDLC compound (55 and para.47) between a first mode and a second mode (para.17 and fig.1).
Schwartz does not explicitly disclose the first electrode that is disposed within each of the channels respectively.
Ikeno discloses a screen privacy device, in at least figs.1A, 1B and 6, the first electrode (127) that is disposed within each of the channels respectively (see fig.1B), or the first electrode (123) that is shared with each of the channels (see fig.6) for the purpose of giving driving voltages to the PDLC parts (see fig.1B and para.52 and 103).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrode that is disposed within each of the channels respectively, or the first electrode that is shared with each of the channels as taught by Ikeno in the display device of Schwartz in order to have the first electrode that is disposed within each of the channels respectively for the purpose of giving driving voltages to the corresponding PDLC parts (para.52).
Regarding claim 14, Schwartz discloses the channels are trapezoidal with a shorter wall of parallel walls adjacent the screen (see at least fig.4 and claim 24).
Regarding claim 16, Schwartz discloses the parallel rows run from a bottom of the display screen towards a top of the display screen (see at least figs.1A and 1B and claim 24).  
Regarding claim 17, Schwartz discloses the parallel rows run from a first side of the display screen towards a second side of the display screen (see at least figs.1A and 1B and claim 24).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US 2014/0232960 in view of Ikeno US 2019/0163020 as applied to claim 1 above, and further in view of OKUYAMA JP 2007206373A.
Regarding claim 2, Schwartz in view of Ikeno does not explicitly disclose the angled walls are angled towards each other going away from a display screen.
OKUYAMA discloses a screen privacy device, in at least figs.1-8, 10, 16 and 17, the angled walls are angled towards each other going away from a display screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the angled walls are angled towards each other going away from a display screen as well) for the purpose of forming the angled walls for the screen privacy device (see fig.16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angled walls are angled towards each other going away from a display screen as taught by OKUYAMA in the display device of Schwartz in view of Ikeno for the purpose of forming the angled walls for the screen privacy device.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US 2014/0232960 in view of Ikeno US 2019/0163020 as applied to claim 13 above, and further in view of OKUYAMA JP 2007206373A.
Regarding claim 15, Schwartz in view of Ikeno does not explicitly disclose the channels are trapezoidal with a longer wall of parallel walls adjacent the screen.
OKUYAMA discloses a screen privacy device, in at least figs.1-8, 10, 16 and 17, the channels are trapezoidal with a longer wall of parallel walls adjacent the screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the channels are trapezoidal with a longer wall of parallel walls adjacent the screen) for the purpose of forming channels with angled walls for the screen privacy device (see fig.16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the channels are trapezoidal with a longer wall of parallel walls adjacent the screen as taught by OKUYAMA in the display device of Schwartz in view of Ikeno for the purpose of forming channels with angled walls for the screen privacy device.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US 2014/0232960 in view of Ikeno US 2019/0163020 as applied to claim 13 above, and further in view of Kang US 2017/0139496.
Regarding claim 18, Schwartz in view of Ikeno does not explicitly disclose the controller is to vary the voltage to vary the transparency of the screen privacy device.
Kang discloses a display device, in at least fig.1 and 3, the controller is to vary the voltage to vary the transparency of the screen privacy device (150)(para.155 and 156) for the purpose of varying the transparency of the screen privacy device (para.156).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller is to vary the voltage to vary the transparency of the screen privacy device as taught by Kang in the display device of Schwartz in view of Ikeno for the purpose of varying the transparency of the screen privacy device.

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeno US 2019/0163020 (in at least figs.1A, 1B and 6) can be a primary reference as well in view of secondary reference OKUYAMA JP 2007206373A (teaches the shape of the channels having angled walls).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871